ON PETITION FOR REHEARING.
Suggestion is made that ordinarily an action, such as here, cannot be maintained against an attorney-in-fact but that it must be maintained against the principal for whom the attorney-in-fact is acting. But it is expressly provided in the policy that: "In the event of litigation, to avoid multiplicity of suits no suit or other proceedings at law or in equity shall be begun or maintained for the recovery of any claim, or by virtue of this contract against more than one of the subscribers at this Association at any time, and this subscriber agrees that the Security Underwriters, Inc., Indianapolis, Indiana, attorney-in-fact for the subscribers of the Security Automobile Insurance Association shall be the subscriber against whom such proceeding or suit shall be brought, and upon whom process shall be made." This provision of the policy *Page 15 
probably accounts for the fact that no such question as above suggested is presented by the parties hereto.
Petition for rehearing denied.
Remy, J., dissents.